DETAILED ACTION
The present Office Action is responsive to the Amendment received on December 23, 2021.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
Claims 14 and 15 are new.
Claims 8-13 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (i.e., group); claims 4-7 are withdrawn from further consideration as being drawn to non-elected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 20, 2021.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on April 5, 2017. It is noted, however, that applicant has not filed a certified copy of the 10 2017 003 312.9 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
Some of the rejections regarding claims 1-3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on July 30, 2021 are withdrawn in view of the Amendment received on December 23, 20211.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on July 30, 2021 is maintained for the reasons of record.
Applicants’ arguments presented in the Amendment received on December 23, 2021 have been carefully considered but they are not found persuasive for the reasons set forth in the, “Response to Arguments” section.  Only the rejections reiterated below are maintained.The Rejection:
for specific detection”, but does not have an active step of any detection.  Rather, the method simply ends with the step of enrichment of target objects.  Therefore, the claim does not recite a final step that agrees with the preamble of the claim.
Response to Arguments:
	Applicants state that claim 1 has been amended to overcome the rejection (page 4, Response 2B).
	Claim 1 does not overcome the rejection for the following reasons.
	Claim 1 has been amended to recite the phrase, “[a] method for the specific detection of target objects, using enrichment followed by downstream analysis”.  
	However, the underlined phrase is still subject to the intention set forth in the method “for” specific detection and does not contain any active detection step.  In addition, the phrase, “in order to achieve a specific detection of the target objects” is also an intended purpose of using the enriched target objects and therefore, is not deemed an active step.
Rejection – New Grounds, Necessitated by Amendment
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

		
Claim Rejections - 35 USC § 102
The rejection of claims 2 and 3 under 35 U.S.C. 102(a)(1) as being anticipated by Brozek, Wolfgang (US 2011/0195437 A1, published August 11, 2011), made in the Office Action mailed on July 30, 2021 is withdrawn in view of the Amendment received on December 23, 2021.  Claims 2 and 3 as amended positively require the recited steps.
The rejection of claims 1-3 under 35 U.S.C. 102(a)(1) as being anticipated by Cecrdlova et al. (Immunology Letters, published on-line November 2015, vol. 169, pages 8-4) made in the Office Action mailed on July 30, 2021 is withdrawn in view of the Amendment received on December 23, 2021.
Cecrdlova et al. purify the monocytes which bind to CD14 on the surface of the microparticles by washing and therefore, the step employed by Cecrdlova et al. does not result in matrix objects which require the presence of cells that occur with the target cells in the whole blood.
Rejections – Maintained & New Grounds

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Brozek, Wolfgang (US 2011/0195437 A1, published August 11, 2011), made in the Office Action mailed on July 30, 2021 is maintained for the reasons of record.
In addition, claims 14 and 15 are rejected herein as being necessitated by Amendment (by way of their addition).
Applicants’ arguments presented in the Amendment received on December 23, 2021 have been carefully considered but they have not been found persuasive for the reasons set forth in the, “Response to Arguments” section.
The Rejection:
With regard to claim 1, Brozek discloses a method comprising in which specific matrix, such as macrophages, mononuclear leukocytes are obtained from whole blood (“invention is an improved, simplified … method … characterization of mononuclear leucocytes of the blood, in particular blood macrophages, including the phagocytosed molecular markers thereof”, section [0010]), thereby enriching the target objects or molecules associated therewith together with the isolated matrix objects (“method for characterizing … quantifying, molecular marker … that are intracellularly absorbed 
With regard to claims 2 and 3, the limitations are one of intent and not an actively performed step (“in order to achieve a specific detection”, see parent claim 1), and therefore anticipated by Brozek.
Therefore, the invention as claimed is anticipated by Brozek.
Response to Arguments:
	Applicants traverse the rejection.
	Applicants contend that Brozek performs a “selection procedure … wherein target cells are selected from matrix (whole blood) by using surface markers” whereas the instant invention describes an enrichment of matrix cells that are defined as “cells that occur jointly with target cells in the whole blood” (page 5, Response).
	This argument is not found persuasive for the following reasons.
Contrary to Applicants’ focus on one of the embodiments taught by Brozek et al., the artisans also teach an alternative enrichment step which utilizes CD16 positive selection after CD14+ selection (see section [0022]) which results in the matrix objects comprised of the targeted cells (CD16+) and other cells that occur jointly (CD14+), see below and also sections [0054] and [0056]:
“according to the invention, it is further provided that either … after or … also before the positive selection using antibodies directed against the surface 

“it is mentioned that positive CD 16+ selection after positive CD14+ selection is also possible according to the invention” (section [0022])	

Brozek et al. teach that performing the previous CD16+ selection “offers the advantage … that CD14+ population of undifferentiated monocytes, which is large with respect to CD16+ population, which do not have CD16 surface markers … is already excluded in a first step” (section [0021], where as CD16+ selection after CD14+ selection would contain a matrix of objects not limited only to CD16+ cells.
Further, as Applicants acquiesce, Brozek et al. specifically discusses the presence of “other cell populations with the cell surface protein CD16, in particular NK cells”, are present with intracellular phagosomes (see section [0023]).  
Therefore, contrary to Applicants’ assertion, Brozek et al. teaches an enrichment step which results in matrix objects which is comprised of cells that occur jointly with the target cells in whole blood.
While Brozek et al. do discuss an additional selection step such as “a negative selection based on the surface proteins CD56 or CD57 or CD161 expressed exclusively by NK cells under CD16+ mononuclear cells” (section [0023]), the claims do not preclude additional steps which occur the initial enrichment step.  Rather, the claims allow for any additional steps to be performed after the enrichment step and 
MPEP 2111.03 (I) provides guidance regarding the usage of the the transitional term "comprising", as that which is synonymous with "including," "containing," or "characterized by," and that which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended.").
With regard to claims 14 and 15, the matrix objects obtained from whole blood are specific cell population (monocytes or macrophages, see section [0002]).
Therefore, Applicants’ arguments are not found persuasive and the rejection is maintained for the reasons of record.


Claims 1-3, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moller et al. (Cytokine, 2005, vol. 32, pages 304-315).
With regard to claim 1, Moller et al. teach a method of isolating mRNA comprising the steps of enrichment step from whole blood, wherein specific matrix objects are obtained from whole blood (“[h]eparinized whole blood … was added to tubes containing washed Dynabeads® CD14 or CD15 … and incubated under constant rotation … and the cell-depleted blood discarded” (section 2.6, page 306, 2nd 
	With regard to claim 2, the mRNA are isolated and amplified (“cell lysates were made … mRNA was eluted … PCR reaction was performed”, page 306, sections 2.6 and 2.7).
	With regard to claims 14 and 15, CD14 antibody was used which results in the monocyte or macrophage cell populations (see above), which is the same employed by Applicants examples (see Figure 2).
	Therefore, Moller et al. anticipate the invention as claimed for the following reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3 is rejected under 35 U.S.C. 103 as being unpatentable over Moller et al. (Cytokine, 2005, vol. 32, pages 304-315) in view of Cesar et al. (Molecular Reproduction and Development, 2007, vol. 74, pages 554-559).
The teachings of Moller et al. have already been discussed above.
While Moller et al. explicitly teach that multiple mRNA molecules were amplified in an RT-PCR reaction (see primers used directed to MCP-1, MIP-1, IL-8, B-actin, B2-microglobulin, page 307, 1st column), the artisans do not state whether the PCR reaction was multiplexed.
Cesar et al. teach a well-established practice of amplifying multiple target nucleic acids in a multiplex RT-PCR (see page 555, 2nd column, section Gene Detections by Reverse Transcription-Multiplex PCR, “PCR amplification was carried out using specific designed primers shown in Table 1”).
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Moller et al. and Cesar et al., thereby arriving at the invention as claimed for the following reasons.
The motivation to group multiple target nucleic acids in a multiplex amplification reaction has been well known in the art of molecular diagnostics, which range from conservation of reagents, increased efficiency and throughput, etc.  Therefore, one of ordinary skill in the art would have been motivated to amplify the 
In addition, one of ordinary skill in the art would have had a reasonable expectation of success based on Cesar et al.’s demonstration of successfully multiplexing RT-PCR reaction, which is the same type of amplification reaction employed by Moller et al.
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.

Conclusion
	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from 

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        March 8, 2022
/YJK/
	

  			
	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims 1-3 were rejected under multiple separate issues.